UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2039


STEPHEN C. SIEBER,

                Debtor - Appellant,

          v.

CHERYL E. ROSE, Trustee,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-01553-RWT)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen C. Sieber, Appellant Pro Se.       James Martin    Hoffman,
OFFIT KURMAN, PA, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen C. Sieber appeals from the district court’s

orders dismissing his appeal from the bankruptcy court’s order

imposing sanctions and denying his motion for reconsideration.

The district court dismissed Sieber’s appeal after he failed to

timely file an appeal brief and designation of the record.                       See

Fed. R. Bankr. P. 8006.            We have reviewed the record and the

district    court’s      orders   and   find   no   reversible   error    and    no

abuse of discretion.         See Fed. R. Bankr. P. 8001(a); In re SPR

Corp., 45 F.3d 70, 74 (4th Cir. 1995); In re Serra Builders,

Inc., 970 F.2d 1309, 1311 (4th Cir. 1992).                     Accordingly, we

affirm     the    district    court’s    orders.          Sieber’s    motions    to

consolidate his two pending appeals and for the recusal of the

bankruptcy       court   judge    are   denied.      We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         2